Citation Nr: 1342237	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-46 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen the prior decision finding that the Appellant's character of discharge is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Appellant had military service from May 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

A Central Office Board hearing was scheduled for November 19, 2013, and the appellant failed to appear.  The appellant has not filed a motion for a new hearing. Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issue of whether there was clear and unmistakable error (CUE) in a September 2009 rating decision that concluded new and material evidence had not been submitted to reopen the prior decision finding that the Appellant's character of discharge is a bar to VA compensation benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements apply to all elements of a service connection claim, including veteran status.  Id.  

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  VA should consider the bases for the final denial and the notice letter must describe what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran seeks to reopen several claims for service connection, but the RO has declined to reopen the issue of whether his character of discharge is a bar to VA compensation.  No pre-adjudication notice has been provided to the Veteran.  Accordingly, the claim must be remanded to provide him such notice, which should contain the pertinent provisions of 38 C.F.R. § 3.12 pertaining to character of discharge.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate notice in connection with reopening the issue of whether his character of discharge is a bar to VA compensation benefits, per Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice should inform the Veteran of the evidence and information that is necessary to reopen the issue.  In preparing the notice, identify the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish veteran status that were found insufficient in the previous denial.  The notice must include the pertinent provisions of 38 C.F.R. § 3.12. 

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



